Citation Nr: 1701340	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD). 

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD), to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to January 1969, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from rating decisions by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) dated in March 2010 (in pertinent part, denied service connection for COPD) and November 2010 (granted service connection for CAD, rated at 10 percent from November 20, 2009, the date of the Veteran's claim for service connection).  An interim June 2014 rating decision assigned an increased 30 percent rating for CAD, effective November 20, 2009.  The Board remanded the claims on appeal in March 2014 (when it was also determined that the matter of entitlement to a TDIU had been raised in the context of the Veteran's increased rating claim) and September 2014 for further development and, in May 2015, issued a decision which denied the claims.  The Veteran appealed the May 2015 Board decision to the Court.  In a September 2016 Order, the Court vacated the May 2015 Board decision and remanded the matters for readjudication consistent with the instructions outlined in a Joint Motion for Partial Remand (Joint Motion) by the parties.  Given that the TDIU claim has been raised in the context of the increased rating claim for CAD, for clarity the Board has listed the TDIU issue with the CAD claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The March 2014 Board remand instructed that the Veteran undergo a VA examination to determine the current severity of his CAD.  In conjunction with this examination, the Board instructed that "[a]ny indicated tests, including an echocardiogram and stress testing should be performed, if physically possible for the Veteran."  The examiner was requested to "provide current ejection fraction and METS readings, or estimation thereof, if an exercise test cannot be safely performed, along with any other pertinent findings."  However, as noted in the Joint Motion, the May 2014 VA examiner did not perform any new diagnostic echocardiogram or stress testing, repeated results from older tests and provided no explanation for the failure to provide current testing.  As such, the May 2014 VA examination is inadequate for rating purposes.  

Regarding the matter of service connection for COPD, the September 2014 Board remand instructed that "an addendum opinion that addresses whether it is at least as likely as not that the Veteran's COPD was proximately due to or aggravated by his service-connected coronary artery disease" be obtained.  However, as noted in the Joint Motion, in stating that it is less likely as not that the Veteran's COPD was aggravated by his CAD because "CAD is not the cause of COPD," the November 2014 addendum opinion inadequately addressed whether the Veteran's CAD aggravated his COPD.  As such, the November 2014 addendum opinion is also inadequate for rating purposes.  

Accordingly, as stated in the Joint Motion, the Board erred as a matter of law when it failed to ensure compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination, by an appropriate medical professional, to determine the current severity of his CAD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must afford the Veteran appropriate testing (i.e., echocardiogram, stress testing) to obtain current ejection fraction and METS readings, or provide an explanation for why the testing cannot be performed along with an estimation of such readings.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination, by an appropriate medical professional, to determine whether it is at least as likely as not that the Veteran's COPD is aggravated by his service-connected CAD.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's COPD is aggravated by his service-connected CAD?  The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

If the examiner finds that the Veteran's COPD was aggravated by his service-connected CAD, the examiner should identify the baseline level of severity of the COPD prior to the onset of aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then please review the record and readjudicate the Veteran's claims, to include entitlement to TDIU due to CAD.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

